Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the response on 10/19/2021 to the restriction/election requirement is acknowledged. Claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43-46, 67-68, 70, 73-77, 80-82, 90-92 and 95 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, with traverse, of Group I, claims 1-3, 5-7, 10-11, 14-15, 67-68, 70, 73-76 and 95, in the reply filed on 10/19/2021 is acknowledged. 
Claims 20 (of Group II) and 38 (of Group III) have been amended to depend from claim 1.  Claim 44 (of Group II) does not depend of claim 1 and does not require the limitations of claim 1. Therefore, claims 44-46 remain in Group II.
Because claims 20-26, 28-29, 32-33, 35 and 37 and Group III, claims 38, 40 and 43, have been amended to depend from claim 1, claims 20-26, 28-29, 32-33, 35 and 37 (partial Group II) and claims 38, 40 and 43 (Group III), have been rejoined with Group I and the restriction between Groups I, II (partially) and III has been withdrawn.
The traversal is on the grounds that there would not be a serious search or examination burden on the Examiner in examining Groups I, II and III together because the claims of Group I, Group II and Group III overlap. Applicant’s argument is found unpersuasive for the reasons of record and the following reasons. Applicant is reminded that this application is a National Stage Application submitted under 35 USC 371, and as such unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable. See MPEP 1893.03(d).  The examiner previously stated that under PCT 
The requirement for the restricted Groups is deemed proper and made Final.
Claims 44-46, 77, 80-82 and 90-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on October 19, 2021.
Pursuant to Applicant’s response, claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43, 67-68, 70, 73-76 and 95 are the subject of this Office Action.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, 
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The structure of formula (I) should be incorporated into the abstract to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43, 67-68, 70, 73-76 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 the process ends in “c) reducing the compound of Formula XI with a suitable reducing agent to obtain the dapagliflozin of Formula I or its solvates or co-crystals thereof”. This is confusing and step c) of the claim appears to be incomplete because while the reaction conditions in step c) clearly make a compound of Formula I, step c) does not involve necessary elements (addition of a solvent to form a solvate, addition of a co-crystal former to form the co-crystals) that would provide a solvate or 
Claim 7 recites solvents that are incompatible with the bases used. The solvents that have acidic protons, that is all the alcohols, methylene chloride, ethylene chloride and chloroform, are incompatible with the recited bases. The bases would be consumed, the reaction would not work.
In claim 23, the claim doesn’t recite the step that the base is for, step i) or iii)?
In claim 24, the claim doesn’t recite the step that the solvent is for, step i), ii) or iii)?
In claim 25, the claim doesn’t recite the step that the base is for and the solvent is for, step i), ii) or iii)?
In claim 28, the claim doesn’t recite the step that the solvent is for, step i), ii) or iii)?
Claim 37 is unclear because it refers to compounds that are not in the claim. It recites Formula VI, Formula A, Formula B, Formula C and Formula D, and none of these compounds are described in the claim. There is insufficient antecedent basis for these limitations in the claim.
Claim 67 is unclear for various reasons. First, step d) recites “purifying its solvates or co-crystals thereof obtained in step c)”, however, solvates or co-crystals thereof were not formed in step c). Second, if the solvates or co-crystals of dapagliflozin 
Claim 68 is ambiguous because there is no “suitable solvent of step a) in claim 67”. There is insufficient antecedent basis for this limitation in the claim. One would not know for what step of the process the solvent of claim 68 is used. If claim 68 refers to “one or more organic solvents” of step i) of claim 67, it is noted that water is not an organic solvent.
Claim 73 is ambiguous because it uses the same numerals i) and ii) of claim 67 and because it’s unclear at what stages/times the steps therein are performed. There are various times where dapagliflozin co-crystals and dapagliflozin are mentioned in claim 67. In addition, claim 73 recites “in a water and a water immiscible solvent”. It’s unclear what this means.
Claim 75 is ambiguous because there is no step e) in claim 67 and no “dapagliflozin containing organic layer”. There is insufficient antecedent basis for this limitation in the claim. One would not know what claim 75 encompasses. 
Claim 76 is ambiguous because it depends of the ambiguous claim 75 and one would not know when to perform what is in claim 76.
The dependent claims are rejected for having the indefinite issue of the claims of which they depend. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-11, 14-15, 67-68, 70, 73-76 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (WO 2015/101916) further in view of Hsiao (US2017/0240520) and Zhao (US 2013/0023486) and Liou (WO 2010/022313), Kadam (WO 2017/060925) and Zhu (US 2016/0347731).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kaushik describes a process for making the anti-diabetic drug known as empagliflozin comprising: 
    PNG
    media_image1.png
    94
    645
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    151
    467
    media_image2.png
    Greyscale
, 

    PNG
    media_image3.png
    248
    521
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    149
    546
    media_image4.png
    Greyscale
. In the prior art reactions/steps X is a halogen, such as I or Br (see p. 7); R1 may be benzyl, benzoyl, CH3, silyl, TMS, etc. (see pages 7 and 9) and in some instances a hydrogen (see p. 3, lines 4-6 and p. 7); the first step is performed at about -80°C to about -60°C in the presence of a solvent, such as tetrahydrofuran or toluene or mixtures thereof and in the presence of n-BuLi as base (p. 10, lines 1-6); R2 may be TMS, benzyl, benzoyl, t-butyl dimethyl sily, etc. (p. 10, lines 9-11); the second step is performed at 20°C - 40°C in the presence of an acid, such as methane sulfonic acid, pTsOH, acetic acid or 
Hsiao describes a method for the preparation of anti-diabetic drugs empagliflozin 
    PNG
    media_image5.png
    120
    283
    media_image5.png
    Greyscale
and dapagliflozin 
    PNG
    media_image6.png
    128
    244
    media_image6.png
    Greyscale
using the same exact steps/route for both (see whole document, particularly Fig. 1). The prior art notes that “dapagliflozin and empagliflozin share the same core structure and differ only in the O-substitution of terminal phenoxy group, which makes both feasible to manufacture in a single synthetic route” ([para 0006]).
Zhao describes a method for the preparation of an analogue of dapagliflozin of the formula 
    PNG
    media_image7.png
    133
    302
    media_image7.png
    Greyscale
, which utilizes the same exact 
Liou et al. and Kadam et al. describe the purification of dapagliflozin of Formula I by transforming it into a complex with a co-crystal former, isolating the co-crystal complex, converting the co-crystal complex into dapagliflozin and isolating the purified dapagliflozin of Formula I. See p.38, para [0132] of Liou for L-proline as the co-crystal former in ethanol/water and isolation of the co-crystal complex. See p. 39, para [0133] of Liou for the conversion (neutralization?) of the co-crystals into dapagliflozn in water and ethyl acetate, followed by separating the organic layer (EtOAc) and evaporating/concentrating. See Kadam et al. at p. 8, p. 17-18 and claims 3-7, for the co-crystal former pipecolic acid in ethyl acetate or ethanol, isolation of the pipecolic acid complex, conversion (neutralization in sat. sodium bicarbonate solution) of the co-crystals into dapagliflozn in water/ethyl acetate, followed by separating the organic layer (EtOAc) and solvent evaporation and isolation of the dapagliflozin. See Examples 3 and 4 of Kadam.
Zhu discloses the various crystallization methods for the preparation of a dapagliflozin crystalline form. Dapagliflozin is crystalized with a solvent mixture of a solvent and an anti-solvent, wherein the solvents are ethyl ether, methyl tert-butyl ether, heptane and n-hexane.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The only difference between the process of Kaushik and the process of instant claims 1-3, 5-7, 10-11, 14-15 and 95 is that Kaushik made empagliflozin, but not 
    PNG
    media_image5.png
    120
    283
    media_image5.png
    Greyscale
vs. 
    PNG
    media_image6.png
    128
    244
    media_image6.png
    Greyscale
. The difference between the process of Kaushik and the process of instant claims 67-68, 70 and 73-76 is additionally, particular purification steps of dapagliflozin through formation of its co-crystals and crystalization.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. The references above are solving the same issue of providing processes for the preparation and purification of β-C-arylglucosides (SGLT2 inhibitors) useful as anti-diabetic drugs, such as dapagliflozin. Dapagliflozin (trade name Farxiga) is FDA approved for glycemic control since Jan. 8, 2014 (see the Hsiao reference).
In regards to claims 1-3, 5-7, 10-11, 14-15, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date of the claimed invention, to apply the process of Kaushik to make dapagliflozin, because dapagliflozin may be made using the same steps/route as empagliflozin, as taught by Hsiao. Additionally, the ordinary skilled artisan would have seen that the process in Kaushik is applicable to dapagliflozin, since dapagliflozin and empagliflozin share the 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

In regards to claim 95, preparing a pharmaceutical formulation comprising the dapagliflozin made and at least one pharmaceutically acceptable excipient would have been obvious.  A person of ordinary skill knew what the drug dapagliflozin is used for and was aware of the commonly used inert excipients for making pharmaceutical formulations of active medicaments and how to make them, Zhao is evidence of this (Example 54-62).
To examine indefinite claims 73-76 the examiner is giving the following claim interpretations: the limitations of claims 73-76 occur after step (iv) and before step (v) of claim 67, and the limitations of claim 75 occur after step ii) of claim 73. 
 In regards to claims 67-68, 70 and 73-76, all the steps of the process were known in the prior art, as well as the intermediate compounds, the co-crystal formers, dapagliflozin co-crystals and the crystallized dapagliflozin. One of ordinary skill in the art wanting to prepare pure/crystalline dapagliflozin of Formula I would have been motivated to use any of the known available purification methods, such as the method et al. or Kadam et al. with the crystallization method of Zhu. This is because Liou, Kadam and Zhu teach the same exact product, that is, dapagliflozin, and the desirability of its purification. Thus, the ordinary skilled artisan would have been motivated to apply the process of Kaushik to make dapagliflozin, for the reasons above, and would have been motivated to use the known available purification methods of the Liou, Kadam and Zhu references alone, or in combination, to obtain purified crystallized dapagliflozin of Formula I.
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) and (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
Claims 1-3, 5-7, 10-11, 14-15, 20-26, 28-29, 32-33, 35, 37-38, 40, 43, 67-68, 70, 73-76 and 95  are rejected. Dependent claim 20 (and its dependent claims) appears to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626